DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, figure 11, claims 9-15 in the reply filed on October 17, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2021 was considered by the examiner.


Drawings
Any and all drawing corrections required in the parent application, 16/590,334, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent application, 16/590,334, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. US 2017/0213884 A1) (“Balakrishnan”), in view of Voldman (US 2008/0111154 A1)
Regarding claim 9, Balakrishnan teaches at least in figure 7:
A semiconductor memory device, comprising (detailed below): 
a bulk semiconductor substrate (5); 
a film stack (10a-b) on the bulk semiconductor substrate (5); 
a silicon device layer (15/20/42-43/52-53) on the film stack; 
at least one trench (61) with corrugated sidewall surface (61 has such corrugation, i.e. fingers) extending into the silicon device layer (15 as shown in at least figure 5), the film stack (10a-b), and the bulk semiconductor substrate (5); 
at least one trench capacitor (region around 61 is the trench capacitor) located in the at least one trench (61), 
the at least one trench capacitor comprising an inner electrode (61; ¶ 0051, where 61 is filled with metal) and an outer electrode (Based upon Applicant’s figure 11, the out electrode is the film stack; the prior art teaches 10a-b are the outer electrode) with a node dielectric layer (70) therebetween, 
wherein the node dielectric layer (70) is in direct with the film stack (10a-b) and the bulk semiconductor substrate (5); and 
at least one transistor on the substrate (figure 7 shows two (2) tranistors), 
wherein the at least one transistor comprises a source region and a drain region, a channel region between the source region and the drain region, and a gate over the channel region (these are shown in figure 7 for each transistor).

Balakrishnan does not teach: 
wherein the source region is electrically connected to the inner electrode of the at least one trench capacitor.
Voldman teaches at least in figure 1:
wherein the source region (54; where it is well-known to one of ordinary skill in the art that the source and drain of a mosfet are interchangeable) is electrically connected to the inner electrode (46, by means of 2B) of the at least one trench capacitor (46/44).
It would have been obvious to one of ordinary skill in the art to connect the source of Balakrishnan with the inner electrode of the trench capacitor because this would simplify the wiring of the device and allow the creation of the memory device (abstract) easier because one could remove the extra steps of creating vias and creating interconnects in an Mx layer, and instead perform the connection at the transistor level.
Regarding claim 10, Balakrishnan teaches at least in figure 7:
wherein the film stack (10a-b) comprises alternating layers (10a and 10b).
Regarding claim 11, Balakrishnan teaches at least in figure 7:
wherein the alternating layers (10a-b) comprise alternating silicon germanium (SiGe) epitaxial layers and silicon (Si) epitaxial layers (¶ 0026).
Regarding claim 12, Balakrishnan teaches at least in figure 7:
wherein each of the SiGe epitaxial layers has a thickness of about 2-20 nm and each of the Si epitaxial layers has a thickness of about 2-20 nm (¶ 0022, where the layer thickness of 10a and 10b can range from 15nm to 35nm).
Regarding claim 13, Balakrishnan teaches at least in figure 7:
wherein the at least one trench (61) comprises recesses in the SiGe epitaxial layers, respectively (¶ 0026 where the fingers extend into 10a, and 10a can be SiGe).
Regarding claim 14, Balakrishnan teaches at least in figure 7:
wherein the inner electrode layer comprises fin-like electrodes laterally extending into the recesses, respectively (61 has fingers, or fin-like electrodes).
Regarding claim 15, Balakrishnan teaches at least in figure 7:
wherein the at least one trench (61) has a depth ranging between 200 and 1000 nm (figure 7 shows nine (9) layers of 10a-b. Claim 12 teaches that each layer can be 15nm to 25nm thick. Therefore, figure 7 teaches that the trench can be at least 135nm to 225nm deep).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822